Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29, 2022 has been entered.
Status of Claims
Claims 1, 2, 4, 5, and 8 – 19 have been amended.
No claims have been cancelled.
No claims have been added.
Claim Objections
Claim 9 is objected to because of the following informalities:  in the last limitation of claim 9, “the set of set of operational parameters” should read as “the set of operational parameters.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 – 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claim 9, the Examiner asserts that the simulation data is not received from the service performance data, but that it is based on the service performance data.  In light of the specification, it does not make sense how data would provide more data.  The Examiner asserts that the specification discloses that the simulation data is based on the performance data.
In regards to claims 16 and 19, the Examiner asserts that, “…wherein the one or more processors, that cause the one or more processors…” should read as, “wherein the one or more instructions, that cause the one or more processors…”  The Examiner asserts that it is unclear how the one or more processors cause themselves to perform a function.  The Examiner asserts that it is the instructions that cause the processors to perform a function (See Lines 2 and 3 of claim 18).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanghavi et al. (US PGPub 2020/0372561 A1) in view of Tuchman (US PGPub 2007/0138268 A1).
In regards to claim 1, Sanghavi discloses a method, comprising: 
receiving, by a device, service performance data associated with a customer service (¶ 39, 66, 74 wherein service performance data associated with a customer service is received);
receiving, by the device and based on receiving the service performance data, simulation data associated with simulating a customer interaction involving the customer service (¶ 20, 26, 34, 39, 66, 74, 95 wherein the system receives prediction model data, i.e. simulation data, based on, at least, service performance data for a customer interaction that an agent is having with a customer), 
wherein the simulation data includes: 
a set of operational parameters associated with the customer interaction (¶ 34, 66 wherein the prediction model data includes parameters, attributes, characteristics, or the like that are associated with interaction), […],
subscriber information for a set of customer subscribers associated with the customer service (¶ 26, 34 wherein the prediction model data includes customer information), and 
a set of rules associated with providing the customer service (¶ 26, 27, 30, 31, 34, 39, 66 wherein the prediction model data includes rules that are used for providing customer service); 
processing, by the device and using a simulation model, the simulation data to determine a simulation outcome of the customer interaction according to the simulation data (¶ 20, 26, 28, 33, 39, 42, 43, 66 wherein the system processes the prediction model data in order to determine a prediction outcome that is representative of the system’s simulation or prediction on the likelihood of how the customer will respond to a provided recommendation); 
determining, by the device, that the simulation outcome does not satisfy a next best action threshold (¶ 28, 39, 65, 66, 68, 69, 72, 73, 74, 81 wherein the system analyzes its prediction outcome in order to determine if a threshold is satisfied so as to determine whether or not a particular outcome should be recommended); and 
updating, by the device and based on determining that the simulation outcome does not satisfy the next best action threshold, the set of operational parameters (¶ 28, 39, 65, 66, 68, 69, 72, 73, 74, 79, 81, 95 wherein the system is dynamically updated with more information in order to improve its analysis and predictions if unfavorable results are determined and identified and thresholds are not reached/satisfied; 
As an additional note, the analysis provided in view of Tuchman also happens to teach that it is obvious and beneficial to update operational parameters as this improves the customer service experience, as well as the performance of a call canter.).  
Sanghavi discloses a system and method for monitoring a customer interaction between a customer and representative in order to determine the progress/state of the interaction and allow for the system to assist or guide a representative with addressing a customer’s concern and/or assist the representative with upselling products/services.  Although Sanghavi discloses that the interaction is being monitored in real time and analyzing information of the session in order to determine how to assist a representative, Sanghavi fails to disclose whether to consider communication media to use for the customer interaction in such environments as a means of improving the effectiveness of assisting a customer and agent.
To be more specific, Sanghavi fails to explicitly disclose:
wherein the simulation data includes: 
a set of operational parameters associated with the customer interaction, information indicating one or more potential communication media to use for the customer interaction,
However, Tuchman, which is also directed towards a call center that monitors the interaction between a customer and a representative in order to assist a customer with a problem, further teaches that it is old and well-known in the art that there is a plurality of different communication media that can be used in order to allow for communication between a customer and an agent.  Tuchman teaches that different circumstances can dictate the communication media that is used or available to a user to contact a support center and that the availability of the communication channel is determined based on user and vendor preferences at the point in time.  Similar to Sanghavi, the system stores details about an interaction in a history database, e.g., communication channel that was used.  Tuchman teaches that such information can be analyzed in order to collect performance statistics or to generate some solution articles to be published in an online publishing forum for self-support purposes.  Tuchman teaches that this and other information, such as, but not limited to, agent information, agent communication device information, spoken language, and etc., can be stored and analyzed in order to determine how to best service a customer, e.g., selecting an appropriate agent or expert in response to a support service from a customer.  Finally, similar to Sanghavi, Tuchman teaches that this information is not only used to provide the best experience for a customer, but that the information can be used in order to provide suggestions or predictions of products or services that an agent can provide the customer as an alternate solution, thereby further improving upon the customer experience, enhancing the service provided by the support center, and determining how to best communicate with a customer in the future by ensuring that the information associated with the customer is updated. 
(For support see: ¶ 53, 56, 57, 63, 64, 72, 74, 75, 79, 80, 81, 83, 86, 92, 112, 137, 138, 139, 163, 189)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate operational parameters directed towards communication media to use for a customer interaction, as taught by Tuchman, in the call center and customer interaction managing system and method of Sanghavi as Tuchman teaches that such information can be used in order to improve upon the customer experience, enhance the service provided by the support center, and determine how to best communicate with a customer in the future by ensuring that the information associated with the customer is updated.
In regards to claim 2, the combination of Sanghavi and Tuchman discloses the method of claim 1, wherein the method further comprises:
prior to receiving the simulation data, monitoring the subscriber information to identify a trend associated with providing the service to the set of subscribers (¶ 26, 57, 66 wherein the system is aware of trends and takes into consideration the trends when processing the predication model data in order to provide a recommendation that is calculated to have a high likelihood of being favorable to a customer); and 
determining that the trend indicates that a quantity of the set of subscribers is decreasing (¶ 66 wherein the trend data includes information pertaining to the fact that the quantity of customers is decreasing); and 
wherein receiving the simulation data comprises: receiving the simulation data based on determining that the trend indicates that the quantity of the set of subscribers is decreasing, and obtaining the simulation data from a data structure associated with the simulation model (¶ 66, 57, 68 as stated above, the system is aware of trends and takes into consideration the trends when processing the predication model data in order to provide a recommendation that is calculated to have a high likelihood of being favorable to a customer). 
In regards to claim 3, the combination of Sanghavi and Tuchman discloses the method of claim 1, wherein the simulation model is trained according to historical data associated with a plurality of previous customer interactions involving the customer service (¶ 26, 39, 66, 68, 78, 81 wherein the prediction model, i.e. simulation model, is trained using, at least, historical data associated with previous interactions and their results and feedback).  
In regards to claim 4, the combination of Sanghavi and Tuchman discloses the method of claim 1, wherein the method further comprises: 
generating an updated set of rules to change a service agreement associated with providing the customer service (Sanghavi – ¶ 26, 34, 61, 63, 68 wherein the insurance policy has terms that correspond to what it is intended to cover, i.e. a home insurance policy has terms that correspond to a home and not to life insurance and a life insurance policy has terms that correspond to life events and not a home; ¶ 26, 34, 61, 63, 68 wherein the customer’s insurance policy can be updated in order to modify its terms so as to, for example, retain the customer; Tuchman – ¶ 123, 166, 167, 182 wherein the customer service interaction can be directed towards changing a service agreement with the customer, e.g., upselling option to their current agreement);
receiving real-time data for a real-time customer interaction involving the customer service; 
generating a real-time next best action output according to the updated set of rules and based on the real-time data; and 
providing the real-time next best action output to enable a real-time next best action suggestion for engaging a customer using the customer interaction 
(¶ 20, 26, 34, 36 wherein the interaction is occurring in real-time and the system is analyzing and providing a recommendation to an agent in real-time and in response to how the interaction is going and the recommendation that is provided to the agent is configured in order to encourage, maintain, improve, or the etc. engagement with a customer; ¶ 74, 95 wherein the interaction, recommendations, and updating of the prediction model are performed in real-time; See also Tuchman – ¶ 64, 137, 210 regarding real-time support and monitoring).  
In regards to claim 5, the combination of Sanghavi and Tuchman discloses the method of claim 4, wherein determining the updated set of rules comprises at least one of. 
altering a weighting parameter of a rule of the set of rules to determine the updated simulation data, 
adding a new rule to the set of rules to determine updated simulation data, or 
removing a rule from the set of rules to determine the updated simulation data
(¶ 20, 26, 34, 36, 39, 81, 84 wherein the prediction model can be dynamically updated as new information is being received in order to add, remove, or modify the model’s rules so as to increase the accuracy of the prediction that is generated by the model, as well as also utilizing weighting coeffficients).  
In regards to claim 6, the combination of Sanghavi and O’Connor discloses the method of claim 1, wherein: the simulation outcome is representative of a probability that the set of subscribers engage in a service agreement for the service according to the set of rules and the next best action threshold corresponds to a threshold probability (¶ 28, 39, 65, 66, 68, 69, 72, 73, 74, 81 wherein the recommendation that is generated and provided to the customer is based on the probability/likelihood of the customer accepting an offer, service, product, or etc. based on a calculation of the probability/likelihood and how it compares against a threshold probability; ¶ 63, 65, 66 wherein the rules used for providing the recommendation correspond to terms of a service agreement for providing the service, e.g., home insurance policy, life insurance policy, and etc.).  
In regards to claim 7, the combination of Sanghavi and O’Connor discloses the method of claim 1, wherein the set of rules correspond to terms of a service agreement for providing the service (¶ 63, 65, 66 wherein the rules used for providing the recommendation correspond to terms of a service agreement for providing the service, e.g., home insurance policy, life insurance policy, and etc.).  
In regards to claim 8, the combination of Sanghavi and O’Connor discloses the method of claim 1, wherein: the customer interaction is between a subscriber of the set of customer subscribers and a service representative, and the next best action output indicates at least one of: 
timing associated with the customer interaction with the subscriber, or 
terms of a service agreement that the service representative may offer to the subscriber in association with providing the service
(¶ 34, 35, 36, 63, 65, 66 wherein the customer interaction is between a customer and an agent and the recommendation that is provided to the agent on what they should do next indicates timing associated with the customer interaction with the customer, as well as offers, services, products, or etc.).  
In regards to claim 9, Sanghavi discloses a device, comprising: 
one or more memories; and 
one or more processors coupled to the one or more memories, configured to
(Fig. 2):
receive service performance data associated with a service (¶ 39, 66, 74 wherein service performance data associated with a customer service is received);
receive, from the service performance data, simulation data associated with simulating engaging in an interaction involving the service (¶ 20, 26, 34, 39, 66, 74, 95 wherein the system receives prediction model data, i.e. simulation data, based on, at least, service performance data for a customer interaction that an agent is having with a customer), 
wherein the simulation data is associated with a set of users and a set of rules for providing the service to the set of users (¶ 27, 30, 34, 39, 66 wherein the prediction model data includes customer information and rules that are used for providing service to customers), and
wherein the simulation data includes a set of operational parameters associated with the interaction involving the service (¶ 34, 66 wherein the prediction model data includes parameters, attributes, characteristics, or the like that are associated with interaction),
[…];
simulate, using a simulation model, the interaction according to the simulation data to determine a probability of a desired outcome of the interaction according to the simulation data (¶ 20, 26, 28, 33, 39, 42, 43, 66 wherein the system processes the prediction model data in order to determine a prediction outcome that is representative of the system’s simulation or prediction on the likelihood of how the customer will respond to a provided recommendation), 
wherein the simulation model is trained according to historical data associated with a plurality of previous interactions involving the service (¶ 26, 39, 66, 68, 78, 81 wherein the prediction model, i.e. simulation model, is trained using, at least, historical data associated with previous interactions and their results and feedback); 
determine whether the probability satisfies a next best action threshold (¶ 28, 39, 65, 66, 68, 69, 72, 73, 74, 81 wherein the system analyzes its prediction outcome in order to determine if a threshold is satisfied so as to determine whether or not a particular outcome should be recommended); and 
In regards to:
when the probability satisfies a next best action threshold: 
provide a next best action output according to the simulation data to permit performance of a next best action associated with providing the service to the set of users according to the set of rules 
(¶ 28, 39, 65, 66, 68, 69, 72, 73, 74, 81 wherein the system analyzes its prediction outcome in order to determine if a threshold is satisfied so as to determine whether or not a particular outcome should be recommended and if a recommendation is determined, which satisfies a threshold, the system will provide the recommendation); or 
In regards to:
when the probability does not satisfy the next best action threshold: 
determine updated simulation data that causes the probability of the desired outcome to satisfy the next best action threshold, 
wherein the updated simulation data includes an adjustment to the set of operational parameters 
(¶ 28, 39, 65, 66, 68, 69, 72, 73, 74, 81 wherein the system analyzes its prediction outcome in order to determine if a threshold is satisfied so as to determine whether or not a particular outcome should be recommended and wherein the system is dynamically updated with more information in order to improve its analysis and predictions if unfavorable results are determined and identified and thresholds are not reached/satisfied
As an additional note, the analysis provided in view of Tuchman also happens to teach that it is obvious and beneficial to update operational parameters as this improves the customer service experience, as well as the performance of a call canter.), and 
provide a next best action output according to the updated simulation data to permit performance of a next best action associated with providing the service to the set of users according to the adjustment to the set of set of operational parameters (¶ 26, 30, 34, 36, 39, 66, 77, 81 wherein the recommendation is provided based on updated prediction data in order to permit performance of the recommendation, e.g., enlisting the customer to a particular insurance policy, offers to retain a customer, and etc.
As an additional note, the analysis provided in view of Tuchman also happens to teach that it is obvious and beneficial to update operational parameters as this improves the customer service experience, as well as the performance of a call canter.).  
Sanghavi discloses a system and method for monitoring a customer interaction between a customer and representative in order to determine the progress/state of the interaction and allow for the system to assist or guide a representative with addressing a customer’s concern and/or assist the representative with upselling products/services.  Although Sanghavi discloses that the interaction is being monitored in real time and analyzing information of the session in order to determine how to assist a representative, Sanghavi fails to disclose whether to consider communication media to use for the customer interaction in such environments as a means of improving the effectiveness of assisting a customer and agent.
To be more specific, Sanghavi fails to explicitly disclose:
wherein the set of operational parameters includes information indicating one or more potential communication media to use for the interaction.
However, Tuchman, which is also directed towards a call center that monitors the interaction between a customer and a representative in order to assist a customer with a problem, further teaches that it is old and well-known in the art that there is a plurality of different communication media that can be used in order to allow for communication between a customer and an agent.  Tuchman teaches that different circumstances can dictate the communication media that is used or available to a user to contact a support center and that the availability of the communication channel is determined based on user and vendor preferences at the point in time.  Similar to Sanghavi, the system stores details about an interaction in a history database, e.g., communication channel that was used.  Tuchman teaches that such information can be analyzed in order to collect performance statistics or to generate some solution articles to be published in an online publishing forum for self-support purposes.  Tuchman teaches that this and other information, such as, but not limited to, agent information, agent communication device information, spoken language, and etc., can be stored and analyzed in order to determine how to best service a customer, e.g., selecting an appropriate agent or expert in response to a support service from a customer.  Finally, similar to Sanghavi, Tuchman teaches that this information is not only used to provide the best experience for a customer, but that the information can be used in order to provide suggestions or predictions of products or services that an agent can provide the customer as an alternate solution, thereby further improving upon the customer experience, enhancing the service provided by the support center, and determining how to best communicate with a customer in the future by ensuring that the information associated with the customer is updated. 
(For support see: ¶ 53, 56, 57, 63, 64, 72, 74, 75, 79, 80, 81, 83, 86, 92, 112, 137, 138, 139, 163, 189)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate operational parameters directed towards communication media to use for a customer interaction, as taught by Tuchman, in the call center and customer interaction managing system and method of Sanghavi as Tuchman teaches that such information can be used in order to improve upon the customer experience, enhance the service provided by the support center, and determine how to best communicate with a customer in the future by ensuring that the information associated with the customer is updated.
In regards to claim 10, the combination of Sanghavi and Tuchman discloses the device of claim 9, wherein the one or more processors, to receive the simulation data, are to: receive the simulation data via a user interface associated with the simulation model (¶ 20, 26, 34, 39, 66, 74, 77, 95 wherein an agent provides information based on their interaction with a customer in a customer interaction and where the provided information is used as prediction model data that can be simulated by the system in order to determine the next best action, i.e. recommendation, to the agent).  
In regards to claim 11, the combination of Sanghavi and Tuchman discloses the device of claim 9, wherein the one or more processors are further configured to: 
prompt, via a user device, an update of the simulation data (¶ 31, 34, 36, 96 wherein the representative is prompted to update the rules used by the system in the prediction model); and  
receive, via the user device, the updated simulation data (¶ 31, 34, 36, 96 wherein the system receives the updated predication model data from the representative).  
In regards to claim 12, the combination of Sanghavi and Tuchman discloses the device of claim 9, wherein the one or more processors are further configured to:
iteratively process iterations of adjustments to the simulated data until the updated simulation data is identified (¶ 20, 26, 34, 36, 39, 81, 84 wherein the system and its prediction model are continuously and dynamically updated with new/updated prediction model data until a desired level of performance is achieved); 
request, via a user device, approval of the updated simulation data (¶ 36 wherein the system may require the agent to accept updated information in order to proceed with the customer interaction and, ultimately, provide a recommended service, product, and etc.); and 
adjsut the simulation data based on receiving approval of the updated simulation data (¶ 34, 36, 37 wherein the flow that guides the agent is based on responses provided by the customer and inputted by the agent).  
In regards to claim 13, the combination of Sanghavi and Tuchman discloses the device of claim 9, wherein the desired outcome corresponds to one or more of the set of users engaging in a service agreement for the service (¶ 63, 65, 66 wherein the recommendation corresponds to customers in a service agreement, e.g., insurance policy, for the service based on the interaction between the customer and agent).  
In regards to claim 14, the combination of Sanghavi and Tuchman discloses the device of claim 9, wherein at least two users, of the set of users, are associated with one another based on having a same user characteristic (¶ 60, 66, 68 wherein the plurality of customers are associated with one another based on having the same user characteristic, e.g., geographical location).  
In regards to claim 15, Sanghavi discloses a non-transitory computer-readable medium storing instructions, the instructions comprising: 
one or more instructions that, when executed by one or more processors, cause the one or more processors to (Fig. 2): 
receive service performance data associated with a service (¶ 39, 66, 74 wherein service performance data associated with a customer service is received);
monitor an ongoing interaction between a service representative and a user (¶ 20, 26, 34, 39, 66, 74, 95 wherein the system is monitoring an ongoing interaction between a customer and a representative); 
receive, based on the service performance data, simulation data associated with simulating the ongoing interaction (¶ 20, 26, 34, 39, 66, 74, 95 wherein the system receives prediction model data, i.e. simulation data, based on, at least, service performance data for a customer interaction that an agent is having with a customer), 
wherein the simulation data includes:   
a set of operational parameters associated with the ongoing interaction (¶ 34, 66 wherein the prediction model data includes parameters, attributes, characteristics, or the like that are associated with interaction), 
[…],
user information associated with the user (¶ 26, 34 wherein the prediction model data includes customer information), and 
an initial set of rules associated with providing a service to the user (¶ 26, 27, 30, 31, 34, 39, 66 wherein the prediction model data includes rules that are used for providing customer service); 
process, using a simulation model and during the ongoing interaction, the simulation data to predict a probability of a desired outcome of the ongoing interaction according to the simulation data (¶ 20, 26, 28, 33, 39, 42, 43, 66 wherein the system processes the prediction model data in order to determine a prediction outcome that is representative of the system’s simulation or prediction on the likelihood of how the customer will respond to a provided recommendation), 
wherein the simulation model is trained according to historical data associated with a plurality of previous interactions corresponding to the ongoing interaction and a plurality of subscribers of the service (¶ 26, 39, 66, 68, 78, 81 wherein the prediction model, i.e. simulation model, is trained using, at least, historical data associated with previous interactions and their results and feedback); 
In regards to:
determine that the probability of the desired outcome does not satisfy a next best action threshold; 
adjust, based on determining that the probability of the desired outcome does not satisfy the next best action threshold, the set of operational parameters to cause the probability of the desired outcome to satisfy the next best action threshold 
(¶ 28, 39, 65, 66, 68, 69, 72, 73, 74, 81 wherein the system analyzes its prediction outcome in order to determine if a threshold is satisfied so as to determine whether or not a particular outcome should be recommended and wherein the system is dynamically updated with more information in order to improve its analysis and predictions if unfavorable results are determined and identified and thresholds are not reached/satisfied
As an additional note, the analysis provided in view of Tuchman also happens to teach that it is obvious and beneficial to update operational parameters as this improves the customer service experience, as well as the performance of a call canter.); 
In regards to:
generate a next best action output according to the adjusted set of operational parameters; and 
provide the next best action output to a user device of the service representative to enable the service representative to perform a next best action during the ongoing interaction 
(¶ 34, 36, 63, 65, 66, 68 wherein the recommendation is generated and provided based on updated prediction data in order to permit performance of the recommendation, e.g., enlisting the customer to a particular insurance policy, offers to retain a customer, and etc.
As an additional note, the analysis provided in view of Tuchman also happens to teach that it is obvious and beneficial to update operational parameters as this improves the customer service experience, as well as the performance of a call canter.).  
Sanghavi discloses a system and method for monitoring a customer interaction between a customer and representative in order to determine the progress/state of the interaction and allow for the system to assist or guide a representative with addressing a customer’s concern and/or assist the representative with upselling products/services.  Although Sanghavi discloses that the interaction is being monitored in real time and analyzing information of the session in order to determine how to assist a representative, Sanghavi fails to disclose whether to consider communication media to use for the customer interaction in such environments as a means of improving the effectiveness of assisting a customer and agent.
To be more specific, Sanghavi fails to explicitly disclose:
wherein the set of operational parameters includes information indicating one or more potential communication media to use for the ongoing interaction.
However, Tuchman, which is also directed towards a call center that monitors the interaction between a customer and a representative in order to assist a customer with a problem, further teaches that it is old and well-known in the art that there is a plurality of different communication media that can be used in order to allow for communication between a customer and an agent.  Tuchman teaches that different circumstances can dictate the communication media that is used or available to a user to contact a support center and that the availability of the communication channel is determined based on user and vendor preferences at the point in time.  Similar to Sanghavi, the system stores details about an interaction in a history database, e.g., communication channel that was used.  Tuchman teaches that such information can be analyzed in order to collect performance statistics or to generate some solution articles to be published in an online publishing forum for self-support purposes.  Tuchman teaches that this and other information, such as, but not limited to, agent information, agent communication device information, spoken language, and etc., can be stored and analyzed in order to determine how to best service a customer, e.g., selecting an appropriate agent or expert in response to a support service from a customer.  Finally, similar to Sanghavi, Tuchman teaches that this information is not only used to provide the best experience for a customer, but that the information can be used in order to provide suggestions or predictions of products or services that an agent can provide the customer as an alternate solution, thereby further improving upon the customer experience, enhancing the service provided by the support center, and determining how to best communicate with a customer in the future by ensuring that the information associated with the customer is updated. 
(For support see: ¶ 53, 56, 57, 63, 64, 72, 74, 75, 79, 80, 81, 83, 86, 92, 112, 137, 138, 139, 163, 189)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate operational parameters directed towards communication media to use for a customer interaction, as taught by Tuchman, in the call center and customer interaction managing system and method of Sanghavi as Tuchman teaches that such information can be used in order to improve upon the customer experience, enhance the service provided by the support center, and determine how to best communicate with a customer in the future by ensuring that the information associated with the customer is updated. 
In regards to claim 16, the combination of Sanghavi and O’Connor discloses the non-transitory computer-readable medium of claim 15, wherein the one or more processors, that cause the one or more processors to receive the simulation data, cause the one or more processors to: receive the simulation data based on a user input from the user device of the service representative (¶ 26, 31, 34, 36, 37 wherein the representative provides the system is prediction model data that the system will use for its analysis).  
In regards to claim 17, the combination of Sanghavi and O’Connor discloses the non-transitory computer-readable medium of claim 15, 
wherein the set of operational parameters identify a purpose for the ongoing interaction 
(Sanghavi – ¶ 31, 34, 66, 38 wherein the operational parameters include, at least, the purpose of the interaction).  
In regards to claim 18, the combination of Sanghavi and O’Connor discloses the non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: 
determine, based on determining that the probability does not satisfy the next best action threshold, an updated set of rules (¶ 28, 39, 65, 66, 68, 69, 72, 73, 74, 81 wherein the system analyzes its prediction outcome in order to determine if a threshold is satisfied so as to determine whether or not a particular outcome should be recommended and wherein the system is dynamically updated with more information in order to improve its analysis and predictions if unfavorable results are determined and identified and thresholds are not reached/satisfied. Tuchman also happens to teach that it is obvious and beneficial to update operational parameters as this improves the customer service experience, as well as the performance of a call canter, as was discussed above.); and
wherein the one or more processors, that cause the one or more processors to receive the initial set of rules, cause the one or more processors to: 
identify that the user is a subscriber of the service (¶ 34, 68 wherein the customer currently has an insurance policy); and 
In regards to:
obtain subscription information associated with the user, 
wherein the subscription information includes terms of a service agreement corresponding to the initial set of rules, and 
wherein the updated set of rules correspond to an adjustment to the terms of the service agreement 
(¶ 26, 34, 61, 63, 68 wherein the insurance policy has terms that correspond to what it is intended to cover, i.e. a home insurance policy has terms that correspond to a home and not to life insurance and a life insurance policy has terms that correspond to life events and not a home; ¶ 26, 34, 61, 63, 68 wherein the customer’s insurance policy can be updated in order to modify its terms so as to, for example, retain the customer).  
In regards to claim 19, the combination of Sanghavi and O’Connor discloses the non-transitory computer-readable medium of claim 15, wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
determine, based on determining that the probability does not satisfy the next best action threshold, an updated set of rules (¶ 28, 39, 65, 66, 68, 69, 72, 73, 74, 81 wherein the system analyzes its prediction outcome in order to determine if a threshold is satisfied so as to determine whether or not a particular outcome should be recommended and wherein the system is dynamically updated with more information in order to improve its analysis and predictions if unfavorable results are determined and identified and thresholds are not reached/satisfied. Tuchman also happens to teach that it is obvious and beneficial to update operational parameters as this improves the customer service experience, as well as the performance of a call canter, as was discussed above); and
wherein the one or more processors, that cause the one or more processors to determine the updated set of rules, cause the processors to:
determine the updated set of rules is determined based on iteratively processing iterations of adjustments to the initial set of rules until the updated set of rules is identified (¶ 20, 26, 34, 36, 39, 81, 84 wherein the system and its prediction model are continuously and dynamically updated with new/updated prediction model data until a desired level of performance is achieved).  
In regards to claim 20, the combination of Sanghavi and O’Connor discloses the non-transitory computer-readable medium of claim 15, wherein the desired outcome corresponds to the user engaging in a service agreement during the ongoing interaction (¶ 20, 26, 34, 39, 66, 74, 95 wherein the interaction is occurring in real-time and the system is analyzing and providing a recommendation to an agent in real-time and in response to how the interaction is going and the recommendation that is provided to the agent is configured in order to encourage, maintain, improve, or the etc. engagement with a customer).  
Response to Arguments
Applicant's arguments filed 3/15/2022 have been fully considered but they are not persuasive. 
Rejections under 35 USC 102/103
The Examiner asserts that the applicant’s arguments are directed towards newly amended limitations and are, therefore, considered moot.  However, the Examiner has responded to the newly submitted amendments, which the arguments are directed to, in the rejection above, thereby addressing the applicant’s arguments.
Pertinent Arguments
The applicant argues that “predication data” is not equivalent to “simulation data.”
However, the Examiner respectfully disagrees.
The Examiner asserts that the claimed “simulation” data is data directed towards predicting how to service a customer and, therefore, is “prediction” data, especially since, Sanghavi discloses that the recited “prediction” data is used to allow the system to simulate a customer interaction for the purpose of improving the customer interaction, determine what recommendations would result in a favorable outcome, and etc.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Skiba et al. (US PGPub 2015/0134325 A1) – which is directed towards utilizing communication channel preferences in order to provide customer service


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        6/3/2022